Citation Nr: 0301853	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  00-21 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Evaluation of residuals of a shell fragment wound of the 
right thigh, evaluated as 0 percent disabling from June 11, 
1985.

3.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 RO rating decision that 
denied the veteran's claims of entitlement to service 
connection for PTSD and a left ear shrapnel wound, as well as 
entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.  Service 
connection was granted for a shell fragment wound of the 
right thigh, and a noncompensable evaluation was assigned 
from June 11, 1985.  This case was previously before the 
Board in May 2001, when it was remanded for additional 
development.  

The Board notes that the veteran's claim of entitlement to 
service connection for a left ear shrapnel wound was granted 
by a February 2002 RO rating decision, and a noncompensable 
evaluation was assigned from May 31, 2000.  As such, this 
claim of service connection is no longer before the Board.  
(The February 2002 rating decision also denied entitlement to 
a compensable rating for a shell fragment wound scar of the 
right little finger).  The veteran expressed his disagreement 
with the February 2002 ratings, and a statement of the case 
pertaining to these two issues was issued in April 2002.  
Nevertheless, the veteran has not perfected an appeal on 
these two rating issues.  As such, these issues are not 
currently before the Board.  See  38 C.F.R. § 20.200 (2002) 
(an appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal). 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  Given 
that the veteran has appealed the shell fragment wound of the 
right thigh from an original rating, the Board has 
characterized the issue on appeal as a claim for a higher 
evaluation of an original award.  Analysis of such an issue 
requires consideration of the rating to be assigned effective 
from the date of award of service connection--in this case, 
June 11, 1985.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran's residuals of a shell fragment wound of the 
right thigh are manifested by a barely visible and well-
healed scar.  

3.  The veteran's service-connected disabilities have not 
combined to cause interference with normal employability.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD which is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).

2.  The criteria for an assignment of an initial compensable 
rating for residuals of a shell fragment wound of the right 
thigh have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.118 (Diagnostic Code 7805) (2002); 67 Fed. Reg. 
49,590 (2002) (to be codified at 38 C.F.R. § 4.118 
(Diagnostic Code 7805)).

3. The criteria for a 10 percent disability evaluation for 
multiple noncompensable service-connected disabilities have 
not been met.  38 C.F.R. § 3.324 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The veteran claims that he has PTSD due to his combat 
experiences. 

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may be 
granted for a disease first diagnosed after service when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2002). The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM IV).  38 C.F.R. § 3.304(f).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f).  Where, however, 
VA determines that the veteran did not engage in combat with 
the enemy, or that the veteran did engage in combat with the 
enemy but the claimed stressor is not related to such combat, 
the veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2002); Cohen (Douglas) v. Brown, 10 Vet. App. 128 
(1997).

In the veteran's case, service medical records include a 
September 1942 examination report which shows no complaints, 
treatment, or diagnoses of a psychiatric disability.  A 
December 1945 separation examination report shows no 
complaints, treatment, or diagnoses of a psychiatric 
disability.  It was noted that the veteran was wounded in 
action when he received a shrapnel wound to the right leg in 
December 1944 and when he received a shrapnel wound to the 
right hand in April 1945.  

Also of record are the veteran's service personnel records 
which indicate that his military occupational specialty was 
as a heavy mortar crewman, and that he was awarded the Combat 
Infantryman Badge and the Purple Heart.

An October 1967 VA examination reveals that the veteran had 
not been treated or hospitalized for any nervous or mental 
disorders.  A mental status examination did not reveal any 
psychosis or psychoneurosis. 

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in February 2002.  The veteran reported that he 
was not taking any psychotropic medications, and was not 
attending any psychiatric clinics.  The veteran had no 
history of psychiatric treatment.  The examiner noted that 
the veteran had served during World War II.  After reviewing 
the veteran's claims file and examining the veteran, the 
examiner diagnosed the veteran with a depressive disorder.  
The examiner noted that the veteran had undetermined 
psychological and environmental stressors.  The examiner 
determined that there were no military stressors that could 
support a diagnosis of PTSD. 

Based upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for PTSD.  While the Board recognizes that the 
evidence of record establishes that the veteran was engaged 
in combat during his period of active duty, the evidence of 
record does not indicate that the veteran experiences PTSD.  
Indeed, PTSD has not been diagnosed.  The February 2002 
examiner diagnosed another psychiatric disability and 
indicated that there were no stressors to support a diagnosis 
of PTSD.  Consequently, the reasonable inference to be drawn 
from the evidence is that this combat veteran does not 
persistently re-experience any combat events (stressors) such 
as to allow for a diagnosis of PTSD.  Consequently given the 
lack of current diagnosis, the preponderance of the evidence 
is against the veteran's claim for service connection.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would in turn give rise to a reasonable doubt in favor 
of the veteran, the benefit-of-the-doubt rule is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Shell Fragment Wound of the Right Thigh

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2002).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether a compensable evaluation was 
warranted for any period of time during the pendency of his 
claim.  

In the veteran's case, a December 1945 separation examination 
indicates that the veteran received a fragment wound to the 
right leg during combat in December 1944.  No physical defect 
was noted in association with the wound.  Superficial and 
mild varicose veins were also noted.  

An October 1967 VA neurological examination of the right 
upper extremity  suggests that the veteran's other systems 
were essentially negative.  A scar was noted on the anterior 
surface of the right thigh.  The veteran could stand on his 
heels and squat.  There were no sensory changes present 
bilaterally, including touch, pain, position, vibration, or 
stereognostic sense.  Deep reflexes were present and equal.  
No neurological disease was found.

The veteran was afforded a VA examination in June 1985.  He 
reported that he spent a month in the hospital after he was 
hit by a shrapnel in the right leg in 1945.  He reported that 
sometimes he had a small pimple on his right leg, and that he 
had soreness associated with his leg.  The veteran did not 
know of anything that aggravated his pain.  The veteran 
reported that he took a lot of Anacin for his pain.  Upon 
examination, the veteran walked with a normal walk and a 
normal posture.  He could disrobe easily.  The veteran had no 
limp and no evidence of any difficulty that the examiner 
could see.  The examiner noted a small scar that was barely 
visible on the anterolateral aspect of the right thigh, about 
four inches below the inguinal area.  It was very well 
healed.  The examiner could not palpate anything there.  He 
could find no foreign bodies, no muscle defects, or anything 
to indicate any difficulty from that standpoint.  X-rays of 
the upper two-thirds of the thigh were negative.  The 
examiner noted that no ulcer was found on the right leg.  The 
veteran was diagnosed with a history of a shell fragment 
wound of the right thigh, healed with no disabling residuals 
found attributable to said injury, periodically symptomatic.  

The veteran was afforded a VA scars examination in February 
2002.  Examination of the right thigh revealed a 2-centimeter 
scar present on the anterior surface.  It was well healed 
without keloid formation.  It was also non-tender.  It was 
apparently not disfiguring.  The examiner opined that the 
scar was consistent with a shrapnel wound.  

The veteran's residuals of a shell fragment wound of the 
right thigh has been rated as 0 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7805.  The Board notes 
that by regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
evaluating the skin.  See 67 Fed. Reg. 49,590 (2002).  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
expressed intent to the contrary.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board notes that the 
veteran was provided with notice of the change in the rating 
criteria in a December 2002 letter, and was given the 
opportunity to provide additional evidence or argument on the 
issue on appeal.  The veteran indicated later that same month 
that he had no further evidence or argument to present on 
this issue.  Accordingly, there is no prejudice to the 
veteran in the Board's adjudication of the claim under both 
sets of rating criteria.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Under the rating criteria in effect prior to August 2002, 
scars, superficial, poorly nourished, with repeated 
ulceration warranted a 10 percent disability rating under 
Diagnostic Code 7803.  38 C.F.R. § 4.118 (Diagnostic Code 
7803) (2002).  Under Diagnostic Code 7804, scars, 
superficial, tender and painful on objective demonstration 
warranted a 10 percent disability rating.  38 C.F.R. § 4.118 
(Diagnostic Code 7804) (2002).  Under Diagnostic Code 7805, 
other scars were to be rated on the limitation of the part 
affected.  38 C.F.R. § 4.118 (Diagnostic Code 7805) (2002).

Under rating criteria in effect from August 30, 2002, scars, 
other than the head face, or neck, that are deep or that 
cause limited motion in an area or areas exceeding 6 square 
inches (39 square centimeters) warrant a 10 percent 
disability rating.  A 20 percent rating is warranted for area 
or areas exceeding 12 square inches (77 square centimeters), 
a 30 percent rating is warranted for an area or areas 
exceeding 72 square inches (465 square centimeters), and a 40 
percent rating is warranted for an area or area exceeding 144 
square inches (929 square centimeters).  Scars that are in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  A deep scar is one associated with underlying soft 
tissue damage.  67 Fed. Reg. 49,590 (2002) (to be codified at 
38 C.F.R. § 4.118 (Diagnostic Code 7801)).

Under the new rating criteria, scars, other than the head, 
face, or neck, that are superficial and that do not cause 
limited motion that are of an area or areas of 144 square 
inches (929 square centimeters) or greater warrant a 10 
percent disability rating.  Scars in widely separated areas, 
as on two or more extremities, or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25.  A 
superficial scar is not one associated with underlying soft 
tissue damage. 67 Fed. Reg. 49,590 (2002) (to be codified at 
38 C.F.R. § 4.118 (Diagnostic Code 7802)).

Under the revised rating criteria, superficial, unstable 
scars warrant a 10 percent evaluation under Diagnostic Code 
7803.  An unstable scar is one where, for any reason, there 
is frequent loss of skin over the scar.  A superficial scar 
is not one associated with underlying soft tissue damage.  67 
Fed. Reg. 49,590 (2002) (to be codified at 38 C.F.R. § 4.118 
(Diagnostic Code 7803)).

Under the revised criteria for Diagnostic Code 7804, 
superficial scars, painful on examination warrant a 10 
percent disability rating.   The revised criteria of 
Diagnostic Code 7805 are essentially the same as the former 
criteria for Diagnostic Code 7805 as other scars are to be 
rated on the limitation of the affected part.  67 Fed. Reg. 
49,590 (2002) (to be codified at 38 C.F.R. § 4.118 
(Diagnostic Code 7805)).

In the veteran's case, a compensable rating for the residuals 
of a shell fragment wound of the right thigh is not warranted 
under either the old or the new rating criteria.  First, a 
compensable rating is not warranted under the old criteria.  
The veteran's scarring was defined as barely visible, well 
healed, and not disfiguring.  Although the veteran complained 
of a pimple on his right thigh, the medical evidence of 
record shows that the veteran does not have a right thigh 
scar that is poorly nourished with repeated ulceration.  
Thus, a compensable rating under Diagnostic Code 7803 is not 
warranted.  Likewise, a compensable rating under Diagnostic 
Code 7804 is not warranted as the medical evidence of record 
does not indicate that the veteran's right thigh scar itself 
is tender and painful upon objective demonstration.  This is 
so despite his report of pain.  Furthermore, there is no 
medical evidence of record that the veteran's right thigh 
scar has produced functional impairment of his right thigh.  
In fact, the veteran walked with a normal walk and had a 
normal posture.  No evidence of any difficulty was shown with 
regards to the veteran's right thigh.  No disabling residuals 
were noted.  As such, a compensable rating under the former 
criteria for Diagnostic Code 7805 is not warranted.  
38 C.F.R. § 4.118 (Diagnostic Codes 7803, 7804, 7805) (2002).  

Similarly, a compensable rating for residuals of a shell 
fragment wound of the right thigh is not warranted under the 
new criteria.  A compensable rating is not warranted under 
the revised criteria for Diagnostic Code 7801 because there 
is no indication that the veteran's right thigh scar is deep 
or causes limited motion in an area exceeding 6 square 
inches.  A compensable rating is not warranted under the new 
criteria for Diagnostic Code 7802 because there is no 
indication that the veteran's scar is of an area or areas of 
144 square inches or greater.  The veteran is not entitled to 
a compensable rating for his right thigh scar under the 
revised criteria for Diagnostic Codes 7803 and 7804 as there 
is no indication that the right thigh scar is unstable or 
painful on examination.  Furthermore, as indicated above, 
there is no medical evidence of record that the veteran's 
right thigh scar has produced functional impairment of his 
right thigh.  As such, a compensable rating under the new 
criteria for Diagnostic Code 7805 is not warranted.  67 Fed. 
Reg. 49,590 (2002) (to be codified at 38 C.F.R. § 4.118 
(Diagnostic Codes 7801, 7802, 7803, 7804, 7805)).

While the Board recognizes that residuals of shell fragment 
wounds may be entitled to separate ratings under 38 C.F.R. § 
4.73 on account of muscle damage and under 38 C.F.R. § 4.124a 
on account of neurologic impairment, nothing in the record 
indicates that the veteran meets the criteria for a separate 
compensable rating under either.   See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  Although the record indicates 
that the veteran has complained of pain in his right thigh, 
the Board notes that the veteran has been examined by VA 
examiners, none of whom has indicated that the veteran's 
symptomatology includes the loss of any muscle function or 
neurological impairment.  Indeed, it may be said, as the 1985 
examiner reported, that there are no muscle defects and no 
disabling residuals.  There is no objective indication that 
the veteran experiences any pathology to support his 
complaint of pain.  See 38 C.F.R. § 4.40 (2002) (functional 
loss may be due to pain, but it must be supported by adequate 
pathology).  Therefore, a disability rating under 38 C.F.R. 
§ 4.124a or 38 C.F.R. § 4.73 would be inappropriate.  

As such, the Board finds that the veteran's residuals of a 
shell fragment wound of the right thigh warrant a 
noncompensable disability rating.  38 C.F.R. § 4.118 
(Diagnostic Code 7805) (2002); 67 Fed. Reg. 49,590 (2002) (to 
be codified at 38 C.F.R. § 4.118 (Diagnostic Code 7805)).

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2002).  The current evidence of record 
does not demonstrate that the veteran's service-connected 
shell fragment wound has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  Indeed, in this case, no functional 
deficits have been found on examination.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

Multiple Noncompensable Service-Connected Disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities that are of such 
character as to clearly interfere with normal employability, 
but are not found to be of compensable degree under the VA's 
Rating Schedule, the rating agency is authorized to apply a 
10 percent evaluation, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2002).  In the present case, the 
veteran has three service-connected disabilities, residuals 
of a shell fragment wound of the right thigh, a shell 
fragment wound scar of the right little finger, and residuals 
of a shell fragment wound of the left ear.  All of these 
disabilities have been evaluated as noncompensably disabling.

The Board finds that there is no evidence to support a 
finding that the veteran's service-connected noncompensable 
disabilities combine to interfere with normal employability.  
With regard to the veteran's service-connected left ear 
disability, the Board notes that the February 2002 VA 
examiner did not indicate that this disability interfered 
with the veteran's normal employability.  The Board also 
points out that the June 1985 VA examiner noted that the 
veteran's service-connected shell fragment wound of the right 
leg involved no disabling residuals and that it was only 
periodically symptomatic.  The examiner did not indicate that 
this disability interfered with the veteran's normal 
employability.  

The Board recognizes that the veteran has repeatedly 
indicated that his right hand swelling and stiffness bothered 
him at work.  While private medical records dated in June 
2000 indicate that the veteran had a permanent partial 
impairment with an inability to use his right hand normally, 
the September 1967 VA examiner noted that the veteran's 
service-connected right little finger disability had resulted 
in some weakness and a flexion deformity of the right little 
finger.  The September 1967 examiner went on to point out 
that a post-service injury to the right hand was the injury 
that had disabled the veteran's right hand in terms of the 
loss of range of motion of the thumb and wrist as well as the 
index finger.  Furthermore, the June 1985 VA examiner opined 
that while the veteran did have impairment of the right hand, 
much of this was due to the veteran's non-service-connected 
right wrist injury as well as that to the service-connected 
right little finger.  

Moreover, at a September 1967 VA examination, the veteran 
reported that he had not lost more than five days from work 
because of his right hand injuries, but that he had lost 
other time due to his non-service-connected left arm 
disability.  An October 1967 VA examination report reveals 
that the veteran reported that he lost one month of sick 
leave because he pulled a muscle in his non-service-connected 
left arm and left hand after lifting some heavy mail at work. 

As such, the Board finds that, even when viewed from a 
historical perspective there is no evidence of record showing 
that the veteran's service-connected disabilities clearly 
interfere with his ability to work. Absent evidence that the 
disabilities clearly interfere with normal employability, the 
appeal of this issue cannot be allowed.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
claim for a 10 percent rating for multiple noncompensable 
service-connected disabilities.  38 C.F.R. § 3.324. 

Veterans Claims Assistance Act of 2000 

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) was recently 
enacted.  A discussion of the pertinent VCAA and regulatory 
provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2002) (codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the veteran of the grounds on which the RO 
decided the claims and of the elements necessary to be 
granted the benefits sought.  This is evidenced by the rating 
action of July 2000, the statement of the case issued in 
August 2000, the supplemental statement of the case issued in 
February 2002, and a June 2001 letter that informed him of 
the applicable laws and regulations.  Specifically, these 
documents show that the RO notified the veteran of the 
development of his claims, the type of evidence needed to 
prove his claims, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  
These documents also show that VA has provided the veteran 
with a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
In this regard, the Board notes that the veteran received 
specific notice of the changes in the law that would affect 
his claims in December 2002.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained, either by VA or the veteran.  The veteran has not 
identified any outstanding treatment records.  In fact, in 
December 2002, the veteran indicated that he had no further 
evidence or argument to present.  Additionally, the Board 
notes that the veteran was afforded several VA examinations 
to determine the severity of his service-connected 
disabilities and to determine whether he has PTSD that is 
related to his period of service.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions.  After 
a review of the evidence, the Board is not aware of any such 
evidence and concludes that VA has complied with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  Therefore, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Service connection for PTSD is denied.

A compensable disability rating for residuals of a shell 
fragment wound of the right thigh is denied.

Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

